STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      November 10, 2015
               Plaintiff-Appellant,

v                                                                     No. 323058
                                                                      Wayne Circuit Court
TOMMY RAY GRANTHAM,                                                   LC No. 14-003375-FH

               Defendant-Appellee.


Before: SAWYER, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.

       The prosecution appeals as of right the order granting defendant’s motion to dismiss the
charge of possession with intent to deliver less than five kilograms of marijuana, MCL
333.7401(2)(d)(iii). We reverse and remand.

        This case arises from an incident in which defendant was arrested after accepting and
signing for a package containing marijuana. Detroit Police Officer Michael Reizin obtained an
anticipatory search warrant for the package and for defendant’s home after a drug dog sniff
indicated that there were suspected narcotics in the package. The package was addressed to “T.
Granton.” The address on the package was defendant’s address. An undercover postal inspector
delivered the package to defendant. Detroit Police Officer James McDonald, who was
conducting surveillance of defendant’s home, saw defendant sign for and accept the package.
Officer Reizin and several other officers entered defendant’s home, obtained the package from
the hallway, and arrested defendant. The package was unopened and contained seven vacuum-
sealed bundles of marijuana. The marijuana weighed 3,552.1 grams. There was no other
evidence of drug activity in the home, and no one else was in the home when defendant was
arrested. The district court bound defendant over for trial. Defendant filed a motion to quash the
information and dismiss the charges against him in the circuit court, which the circuit court
granted.

        The prosecution argues that the district court properly bound defendant over for trial
since the prosecution presented sufficient evidence for the district court to find probable cause
that defendant knowingly possessed marijuana. We agree.

       “‘A circuit court’s decision to grant or deny a motion to quash charges is reviewed de
novo to determine if the district court abused its discretion in binding over a defendant for trial.’”
People v Bennett, 290 Mich. App. 465, 479; 802 NW2d 627 (2010) (citation omitted). “‘The
                                                 -1-
primary function of a preliminary examination is to determine if a crime has been committed
and, if so, if there is probable cause to believe that the defendant committed it.’” People v
Redden, 290 Mich. App. 65, 83; 799 NW2d 184 (2010) (citation omitted). The prosecution must
present evidence “‘sufficient to cause a person of ordinary prudence and caution to
conscientiously entertain a reasonable belief of the accused’s guilt.’” Id. at 83-84 (citation
omitted). The prosecution must present some evidence on each element of the crime, but it does
not need to prove every element of the crime beyond reasonable doubt. Id. at 84. “If the
evidence conflicts or raises a reasonable doubt concerning the defendant’s guilt, the defendant
should nevertheless be bound over for trial, at which the trier of fact can resolve the questions.”
Id.

        Defendant was charged with possession with intent to deliver less than five kilograms of
marijuana. The elements of possession with intent to deliver less than five kilograms of
marijuana are “(1) defendant knowingly possessed a controlled substance, (2) defendant intended
to deliver the controlled substance to someone else, (3) the substance possessed was marijuana
and defendant was aware that it was, and (4) the marijuana was in a mixture that weighed less
than five kilograms.” People v Williams, 268 Mich. App. 416, 419-420; 707 NW2d 624 (2005).
“‘Possession is a term that signifies dominion or right of control over the drug with knowledge of
its presence and character.’” People v Cohen, 294 Mich. App. 70, 76; 816 NW2d 474 (2011)
(citation omitted).

        The prosecution presented sufficient evidence for a person of ordinary prudence and
caution to conscientiously entertain a reasonable belief of defendant’s guilt. First, the
prosecution presented sufficient evidence that defendant possessed marijuana that weighed less
than five kilograms since the parties stipulated at the preliminary examination that an unavailable
witness would have testified that the substance in the package tested positive for marijuana and
weighed 3,552.1 grams. See Williams, 268 Mich. App. at 419-420. Second, the prosecution
presented sufficient evidence of possession since defendant accepted the package and took it into
his home, which indicates that he exercised dominion or control over the marijuana. See Cohen,
294 Mich. App. at 76; Williams, 268 Mich. App. at 419-420.

        Additionally, the prosecution presented sufficient evidence that defendant knew that the
package contained marijuana. The package was mailed to defendant’s address. Officer
McDonald testified at the preliminary examination that defendant accepted the package and
signed for it. Defendant did not open the package, which creates a reasonable inference that he
knew what was inside it. Officer Reizin testified that the package was addressed to “T.
Granton,” which is a name very similar to defendant’s name. He added that no one else was in
the house when defendant was arrested. A person of ordinary prudence and caution would have
conscientiously entertained a reasonable belief that defendant knew that the package contained
marijuana since the package was addressed to defendant’s address, the package was addressed to
a person with a very similar name, and defendant accepted and signed for the package. See
Redden, 290 Mich. App. at 83-84; Williams, 268 Mich. App. at 419-420. There are facts indicating
that defendant did not know that the package contained marijuana, including that defendant left
the unopened package on the floor in the hallway of his house, which gives rise to a reasonable
inference that the package was not defendant’s, Officer Reizin did not believe that defendant had
a criminal history, the officers did not find anything else related to illegal narcotics in the home,
and the name of the recipient on the package was slightly different from defendant’s name.

                                                -2-
However, while this evidence might raise a reasonable doubt regarding defendant’s guilt, it does
not defeat a finding of probable cause and the district court properly bound defendant over for
trial in order for the trier of fact to determine the issue. See Redden, 290 Mich. App. at 84.

        There was also sufficient evidence to establish probable cause that defendant intended to
deliver the marijuana that was in the package. “‘“Deliver” or “delivery” means the actual,
constructive, or attempted transfer from 1 person to another of a controlled substance, whether or
not there is an agency relationship.’” Williams, 268 Mich. App. at 422 (citation omitted). The
prosecution can establish the intent to deliver through circumstantial evidence and the amount of
the controlled substance that the defendant possessed. Id. Officer Reizin discovered “seven
large vacuum-sealed bundles of marijuana” in the package. Officer Reizin believed that the
marijuana was packaged for delivery based on his year of experience working in narcotics. The
prosecution established probable cause that defendant intended to deliver the marijuana after
receiving it since there was a large amount of marijuana contained in several vacuum-sealed
bundles, and Officer Reizin reasoned from his experience that the marijuana was packaged for
delivery. See id.

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                            /s/ David H. Sawyer
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Karen M. Fort Hood




                                               -3-